UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MOMCILO CVIJANOVIC,
Plaintiff-Appellant,

v.

LORAL CORPORATION,
Defendant-Appellee,                                                 No. 95-3147

and

INTERNATIONAL BUSINESS MACHINES
CORPORATION,
Defendant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-95-511-A)

Submitted: August 22, 1996

Decided: September 12, 1996

Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Matthew W. Lucas, LUCAS & LUCAS, Vienna, Virginia, for Appel-
lant. Mark E. Baker, CROWELL & MORING, Washington, D.C., for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Momcilo Cvijanovic appeals the district court's order granting
summary judgment in favor of Loral Corporation ("Loral") in this
action under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C.A. §§ 2000e-3, 2000e-5 (West 1994), and the Age Discrimi-
nation in Employment Act ("ADEA"), 29 U.S.C.A.§§ 623, 626
(West 1985 & Supp. 1996). On appeal, Cvijanovic contends that the
district court erred in dismissing his claim of retaliatory discharge
arising from his complaint to the Human Resources Department*
regarding ethnically disparaging comments made by other employees.
In addition, Cvijanovic asserts that the district court erred in dismiss-
ing his claim of age discrimination. We affirm.

To sustain a claim for retaliation, the employee must establish: "(1)
the employee engaged in protected activity; (2) the employer took
adverse employment action against the employee; and (3) a causal
connection existed between the protected activity and the adverse
action." Ross v. Communications Satellite Corp., 759 F.2d 355, 365
(4th Cir. 1985). Assuming the existence of a prima facie case, Loral
bore the burden of articulating a legitimate, nondiscriminatory reason
for the discharge. Id. Loral met this burden by presenting overwhelm-
ing evidence that Cvijanovic was discharged pursuant to a reduction
in force prompted by a steady business decline and that Cvijanovic
was selected for layoff because he was ranked as less skilled than
other employees.
_________________________________________________________________

*At the time the complaints were made, the facility where Cvijanovic
worked was owned by International Business Machines Corporation
("IBM"). IBM sold the facility to Loral in March 1994. Cvijanovic's
claims against both IBM and Loral were dismissed in the district court,
and Cvijanovic appealed. IBM was voluntarily dismissed with prejudice
as a party-appellee on February 13, 1996.

                    2
Cvijanovic failed to meet his renewed burden of proving by a pre-
ponderance of the evidence that Loral's articulated reasons were
untrue or pretextual. See O'Connor v. Consolidated Coin Caterers
Corp., ___ U.S.___, 64 U.S.L.W. 4243 (U.S. Apr. 1, 1996) (No. 95-
354); Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248,
252-53 (1981); McDonnell Douglas Corp. v. Green , 411 U.S. 792,
804 (1973). Cvijanovic asserts as evidence of pretext that one of the
managers involved in the discharge decision had previously con-
ducted a course of retaliation against Cvijanovic including reducing
his responsibilities and assigning him to less demanding tasks. On the
basis of these contentions, Cvijanovic urges this court to conclude
there was sufficient evidence to survive Loral's motion for summary
judgment. This we decline to do. In his brief before the court, Cvi-
janovic points to no real evidence that Loral's specific, logical, multi-
level review and ranking of all employees prior to discharge was pre-
textual. In addition, even assuming his supervisor had previously
retaliated against him (which is disputed, but not at issue in this
appeal), it is undisputed that this manager was only one member of
the managerial staff responsible for the discharge decisions. There-
fore, the district court did not err in concluding that Cvijanovic failed
to "show a genuine factual dispute over the employer's legitimate
nondiscriminatory explanation." Mitchell v. Data Gen. Corp., 12 F.3d
1310, 1317 (4th Cir. 1993).

Next, we conclude that Cvijanovic cannot prevail on his claim of
age discrimination. In a reduction-in-force case, we apply a modified
version of the McDonnell Douglas standard:

          (1) the employee was protected by the ADEA; (2) he was
          selected for discharge from a larger group of candidates; (3)
          he was performing at a level substantially equivalent to the
          lowest level of those of the group retained; and (4) the pro-
          cess of selection produced a residual work force of persons
          in the group containing some unprotected persons who were
          performing at a level lower than that at which he was per-
          forming.

Mitchell, 12 F.3d at 1315. Indisputably, Cvijanovic satisfies elements
one and two; he is in the protected class and was discharged. How-
ever, Cvijanovic failed to meet the third and fourth elements. The

                     3
only evidence Cvijanovic can point to are statistics regarding the
number of employees discharged and the ages of those employees.
However, Cvijanovic's statistics are meaningless, because they are
unaccompanied by statistics of the age composition of the work force
from which the employees were laid off or statistics regarding the
comparative skill levels of the employees by age. See Henson v. Lig-
gett Group, Inc., 61 F.3d 270, 276-77 (4th Cir. 1995). Consequently,
the district court properly dismissed Cvijanovic's ADEA claim.

For the foregoing reasons, we affirm the order of the district court.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    4